DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  	Request for Continued Examination Under 37 CFR 1.114

This is in response to request for amendments filed February 9, 2021,  Continued Examination Under 37 CFR .1.114.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's  Request for Continued Examination  (RCE) submission  and its accompanying amendment filed on  February 9, 2021,   has been entered.

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have 

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

				Examiner’s Remarks

	Claims 8-13 and 15 are pending for examination.
	Claims 1-7 and 14 have been canceled.
	Examiner considered applicant’s arguments, regarding Xue and Wang, but Applicant’s arguments are not persuasive.  Xue clearly teaches bottom edge of the frame body, see rejection infra. 
	Examiner formally withdraws the 112 rejection for Claim 8, but maintains the rejections under 35 USC 103, infra:
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.

3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

s) 8-10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue (Chinese Patent Publication 204376978) in view of Wang (Chinese Patent Publication CN 204272196).

Regarding claim 8, Xue discloses a mobile terminal protective assembly for protecting a mobile terminal and charging the mobile terminal, the mobile terminal protective assembly comprising:

a protective frame for protecting a mobile terminal (10) and mounting a battery case (2) (it is noted that the disclosed portable power source can be inserted is seen as equivalent to being mounted with a battery case), the protective frame (1) comprising:

a frame body surrounding an edge of the mobile terminal (10), as exhibited in figure 3, the frame body having an opening for a plug (5) of the battery case (2) to plug in, the opening corresponding to a charging interface of the mobile terminal, as exhibited in figure 2 (see opening for connector 5);

(In regards to the newly added limitation of Amendment 1/29/2021, “in a bottom edge thereof”)

Xue teaches in a bottom edge thereof (Figure 1,  whole figure, Xue) infra:

    PNG
    media_image1.png
    626
    630
    media_image1.png
    Greyscale


a first snap-in portion (3) fixedly connected to one side of the frame body, the first snap-in portion being configured to engage a front surface of the mobile terminal, as exhibited in figures 1 and 3; wherein snap-fitting grooves 3 are respectively provided in two side lengthwise edges of the mobile phone protective frame 1, the snap-fitting grooves 3 are fixedly connected to the second snap-fitting  portion, a left end 21 and a right end 22 of the portable power source 2 are both provided with a protruding snap-fitting strip 4;

a second snap-in portion (3) fixedly connected to the other side of the frame body, the second snap-in portion being configured to engage a rear surface of the mobile terminal, as exhibited in figures 1, 3, and 5-6; wherein snap-fitting grooves 3 are respectively provided in two side lengthwise edges of the mobile phone protective frame 1, the snap-fitting grooves 3 are fixedly connected to the second snapfitting portion, a left end 21 and a right end 22 of the portable power source 2 are both provided with a protruding snap-fitting strip 4;



the battery case mounted on the protective frame to charge a mobile terminal, the battery case comprising: a battery body storing electrical energy

the battery case comprising: a battery body storing electrical energy;
a housing wrapped around the battery body;
a plug electrically coupled to the battery body, the plug being located outside the housing and connected to the housing; and a mounting portion fixedly connected to the housing, the mounting portion being detachably connected to the connection portion of the protective frame, as exhibited in figures 1 and 3; it is noted that the mobile phone protective frame 1 is sleeved on the mobile phone, and can not only comprehensively protect the mobile phone by serving as a mobile phone protective case, but also can supply power to the mobile phone, a bottom end of the portable power source 2 in the mobile phone protective frame is provided with a connector 5 (equivalent to a plug), the connector 5 extends out of an output end of the portable power source 2, and is upwardly bent and then inwardly extends to form a structure in the shape of the Chinese character “C”, after the mobile phone protective frame 1 is sleeved on the mobile phone 10 and the portable power source 2 is embedded, one end of the connector 5 is connected to the portable power source 2, and the other end thereof is connected to the power source interface 19 of the mobile phone; it can be seen from figure 2 that the 

(In regards to the newly added limitation of Amendment 1/29/2021, “in a bottom edge of the framebody”)

Xue teaches in a bottom edge of the framebody thereof (Figure 1,  whole figure, Xue) infra:

    PNG
    media_image1.png
    626
    630
    media_image1.png
    Greyscale




In a similar field of endeavor Wang discloses a battery case charging mobile phone shell. In addition, Wang discloses the battery case charging mobile phone shell comprises a protective sleeve shell and a detachable joint which match the mobile phone. The protective sleeve shell is internally provided with a battery. The battery is connected with a charging port and a discharging contact port. The protective sleeve shell is provided with a charging port opening which matches the charging port. The discharging contact port extends out of the outer surface of the protective sleeve shell. The detachable joint is provided with a contact connecting port and a plug which is connected with the contact connecting port. The plug matches the charging port. The contact connecting port matches the discharging contact port. The plug matches the charging port of the mobile phone. The detachable joint is inserted into the charging port of the mobile phone. The battery is connected with the detachable joint, and furthermore the mobile phone is charged through the detachable joint (see abstract).

(In regards to the newly added limitation of Amendment 1/29/2021, “bottom”)

Xue teaches bottom (Figure 1,  whole figure, Xue) infra:

    PNG
    media_image1.png
    626
    630
    media_image1.png
    Greyscale




Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Xue by specifically providing wherein the housing is provided with an engaging projection at an edge thereof, the engaging projection being shaped to correspond to the opening, the engaging projection being embedded in the opening and abutting against the mobile terminal; and the plug being connected to the housing through the engaging projection, and the plug being located at a side of the mobile terminal abutting against the engaging projection, as taught by Wang, for the purpose of providing a flexibility to the charge state of plug-in cell phone battery pack.

Regarding claim 9, Xue and Wang disclose everything as applied above (see claim 8), in addition, Xue discloses wherein the connection portion (11) is provided with a snap-in groove having an extending direction being consistent with an extending direction of a long side of the mobile terminal, as exhibited in figure3; the mounting 

Regarding claim 10, Xue and Wang disclose everything as applied above (see claim 8), in addition, Xue discloses wherein two connection portions (11— left and right sides) and two mounting portions (4 - left and right sides) are provided, the two connection portions being located adjacent to two long sides of the mobile terminal (10), respectively, the two mounting portions and the two connection portions being in one-to-one correspondence, as exhibited in figure 3.

Regarding claims 15, Xue and Wang disclose everything as applied above (see claim 8), in addition, Wang discloses wherein the housing is provided with an engaging projection (mating portion of 201) at an edge thereof, the engaging projection being shaped to correspond to the opening (see figure 1), the engaging projection being embedded in the opening and abutting abutted against the mobile terminal (see figure 2); and the plug being connected to the housing through the engaging projection, and the plug being located at a side of the mobile terminal abutting against the engaging projection (see abstract and page 4: detachable connector 201 that mate with mobile phone. The plug 203 that detachable connector 201 is provided with contact connecting .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Wang in further view of Zheng (Chinese Patent Publication 204615875).

Regarding claim 11, Xue and Wang disclose everything as applied above (see claim 8), in addition, Xue discloses the frame body comprises a first frame bar, a second frame bar, a third frame bar, and a fourth frame bar which being connected end to end, the first frame bar being opposite to the third frame bar, the second frame bar being opposite to the fourth frame bar; however, Xue fails to disclose wherein the first snap-in portion and the second snap-in portion are both annular in shape and protrude inward from the frame body. However, the examiner maintains that it was well known in the art to provide wherein the first snap-in portion and the second snap-in 

In a similar field of endeavor Zheng discloses a cell phone case with power and light emitting structure. In addition, Zheng discloses the utility model devises a kind of phone housing integrating luminescence and power supply, this phone housing is frame structure, the middle part of frame structure is hollow, framework inwall is provided with spacing ring near bottom place, spacing ring and shell integrated molding design, form the annular support surface extended inside framework, placing battery


on this annular support surface, be placed on this annular support surface battery-disassembled, and it is spacing by framework inwall left-right and front-back (see second to last paragraph of translation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Xue by specifically providing wherein the first snap-in portion and the second snap-in portion are both annular in shape and protrude inward from the frame body, as taught by Zheng, for the purpose of allowing the battery to be conveniently replace at any time.

s 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Wang in further view of Phang (United States Patent Publication 2016/0142093).

Regarding claim 12, Xue and Wang disclose disclose everything as applied above (see claim 8), however, Xue fails to disclose wherein the opening is located on the first frame bar, the second frame bar and/or the fourth frame bar are provided with a pressing key corresponding to a function key of the mobile terminal. However, the examiner maintains that it was well known in the art to provide wherein the opening is located on the first frame bar, the second frame bar and/or the fourth frame bar are provided with a pressing key corresponding to a function key of the mobile terminal, as taught by Phang.

In a similar field of endeavor Phang discloses a protective case accessory with multi-function button for smart phone device. In addition, Phang discloses the present invention integrates a multifunction button into a protective case for a smartphone device, allowing for quicker access to activate embedded features and software applications running on smartphone devices without the need to unlock the phone and access the application, which would require additional time and reduce the battery life (extended operation of display). The multifunction button, when activated, preferably sends data by means of a Bluetooth connection to the smartphone device, prompting the features or software application running on the smartphone device to activate (see paragraph [0011]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Xue by specifically providing wherein the opening is located on the first frame bar, the second frame bar and/or the fourth frame bar are provided with a pressing key corresponding to a function key of the mobile terminal, as taught by Phang, for the purpose of allowing for quicker access to activate embedded features and software applications running on smartphone devices without the need to unlock the phone and access the application.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Wang in further view of Song (Chinese Patent Publication 204291082).

Regarding claims 13, Xue and Wang disclose everything as applied above (see claim 8), however, Xue fails to disclose wherein the frame body is an integral injection molding structure.

However, the examiner maintains that it was well known in the art to provide disclose wherein the frame body is an integral injection molding structure, as taught by Song.

In a similar field of endeavor Song discloses a mobile phone protective shell. In addition, Song discloses the mobile phone protective shell provided by the utility model uses various plastics to realize integral injection molding, the supporting framework 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Xue by specifically providing disclose wherein the frame body is an integral injection molding structure, as taught by Song for the purpose of achieving scrape-proof, dustproof and waterproof requirements without influencing daily use, two sides of the surrounding edge are provided with antiskid lines, hand feeling is increased, and the mobile phone protection shell is not easy to slide.



			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Alfred Marcum, (US Publication No.  20200274573 A1), “MOBILE PHONE PROTECTIVE "BATTERY CASES" THAT PROVIDE HOUSING AND UNIVERSAL HOOKUP FOR "PROXIMATE HARDWARE" COMPRISED OF AFFIXED DEPLOYABLE, AND/OR REMOVABLE 

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 





For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov